Exhibit 99.1 NEWS RELEASE FOR RELEASE: IMMEDIATELY WAYNE SAVINGS BANCSHARES, INC. ANNOUNCES EARNINGS FOR THE QUARTER ENDED JUNE 30, 2007 Wooster, Ohio (August 6, 2007) – Wayne Savings Bancshares, Inc. (NASDAQ:WAYN), the stock holding company parent of Wayne Savings Community Bank, reported net earnings of $523,000 or $.17 per diluted share for the first fiscal quarter ended June 30, 2007, compared to$593,000 or $.18 per diluted share for the quarter ended June 30, 2006.The decrease in earnings was primarily due to a decrease in net interest income, resulting from increased interest expense on deposits and borrowings, partially offset by increased fee income. Net interest income decreased $139,000 for the quarter ended June 30, 2007, compared to the quarter ended June 30, 2006.Interest income increased $263,000 during the 2007 quarter as a result of prime rate increases, a shift in balance sheet composition from investment securities and residential mortgage loans toward higher yielding commercial loans, and the reinvestment of maturing investment securities and mortgage-backed securities cashflows into higher yielding securities, partially offset by a reduction of the Federal Funds Sold balance.The reduction of the Federal Funds Sold balance was directly related to a reduction in deposit balances, as management chose not to aggressively compete with higher rate retail CD and money market offerings in the Company’s market area. Interest expense increased $402,000 during the quarter as a result of higher market interest rates being reflected in rates paid on certificates of deposit and a shift in deposit composition from savings and checking deposits to higher rate certificates of deposit, partially offset by a reduction in deposit balances as discussed above.Other income increased $22,000, due primarily to increases in trust and other fee income.General, administrative and other expense increased by $7,000, or 0.3%. According to Phillip E. Becker, President and Chief Executive Officer, “The Company has continued its strategic initiatives of growing the commercial lending and trust businesses and aggressively managing its cost of funds and non-interest expense during a period in which the Company has continued to face a difficult interest rate environment and high levels of competition for loans and deposits in our market area.” At June 30, 2007, Wayne Savings Bancshares, Inc. reported total assets of $398.0 million, down from total assets of $405.7 million at March 31, 2007.Deposits at June 30, 2007 were $326.4 million, a decrease of $7.2 million, or 2.1% from $333.5 million at March 31, 2007.Stockholders’ equity at June 30, 2007 amounted to $33.7 million, or 8.48% of total assets, compared to $34.4 million at March 31, 2007, a decrease of $0.7 million primarily due to an increase in accumulated other comprehensive loss, partially offset by net earnings. Established in 1899, Wayne Savings Community Bank, the wholly owned subsidiary of Wayne Savings Bancshares, Inc., has eleven full-service banking locations in the communities of Wooster, Ashland, Millersburg, Rittman, Lodi, North Canton, and Creston, Ohio. MORE Statements contained in this news release which are not historical facts may be forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors. Factors which could result in material variations include, but are not limited to, changes in interest rates which could affect net interest margins and net interest income, competitive factors which could affect net interest income and noninterest income, changes in demand for loans, deposits and other financial services in the Company's market area; changes in asset quality, general economic conditions as well as other factors discussed in documents filed by the Company with the Securities and Exchange Commission from time to time. The Company undertakes no obligation to update these forward-looking statements to reflect events or circumstances that occur after the date on which such statements were made. CONTACT PERSON: H. STEWART FITZ GIBBON III EXECUTIVE VICE PRESIDENT CHIEF FINANCIAL OFFICER (330) 264-5767 WAYNE SAVINGS BANCSHARES, INC. CONSOLIDATED STATEMENTS OF CONDITION (Dollars in thousands, except per share data) June 30, 2007 March 31, 2007 (Unaudited) ASSETS Cash, cash equivalents, & investment securities (1) $ 54,494 $ 71,908 Mortgage-backed securities, net (1) 74,627 69,065 Loans receivable, net 244,402 240,049 Federal Home Loan Bank stock 4,829 4,829 Office premises & equipment, net 8,052 8,179 Real estate acquired through foreclosure 113 - Other assets 11,442 11,707 TOTALASSETS $ 397,959 $ 405,737 LIABILITIES AND STOCKHOLDERS' EQUITY Deposit accounts $ 326,377 $ 333,540 Advances from Federal Home Loan Bank 35,450 34,500 Advances by borrowers for taxes & insurance 205 616 Accounts payable on mortgage loans serviced for others 95 197 Other liabilities 2,098 2,451 TOTAL LIABILITIES 364,225 371,304 Common stock (3,978,731 shares of $.10 par value issued at June 30, 2007 and March 31, 2007) 398 398 Additional paid-in capital 36,106 36,106 Retained earnings 12,122 11,982 Less required contributions for shares acquired by Employee Stock Ownership Plan (1,158 ) (1,158 ) Less Treasury Stock (784,622 shares at June 30, 2007 and March 31, 2007) (12,419 ) (12,419 ) Accumulated other comprehensive loss (1,315 ) (476 ) TOTAL STOCKHOLDERS' EQUITY 33,734 34,433 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 397,959 $ 405,737 (1)Includesavailable for sale classifications. WAYNE SAVINGS BANCSHARES, INC. CONSOLIDATED STATEMENTS OF EARNINGS (Dollars in thousands, except for per share data) (Unaudited) Three Months Ended June 30, 2007 2006 Interest income $ 5,699 $ 5,436 Interest expense 2,917 2,515 Net interest income 2,782 2,921 Provision for losses on loans 30 30 Net interest income after provision for loan losses 2,752 2,891 Other income 448 426 General, administrative, and other expense 2,494 2,487 Earningsbefore federal income taxes 706 830 Federal income taxes 183 237 Net earnings $ 523 $ 593 Earnings per share Basic $ 0.17 $ 0.18 Diluted $ 0.17 $ 0.18 Dividends per share $ 0.12 $ 0.12 WAYNE SAVINGS BANCSHARES, INC. CONSOLIDATED FINANCIAL HIGHLIGHTS (Dollars in thousands, except per share data - unaudited) For the Three Months ended June 30, 2007 2006 Quarterly Results Net Interest Income $ 2,782 $ 2,921 Net Earnings $ 523 $ 593 Earnings Per Share: Basic $ 0.17 $ 0.18 Diluted $ 0.17 $ 0.18 Return on Average Assets (Annualized) 0.53 % 0.60 % Return on Average Equity (Annualized) 6.10 % 6.66 % June 30, March 31, 2007 2007 End of Period Data Total Assets $ 397,959 $ 405,737 Stockholders' Equity to Total Assets 8.48 % 8.49 % Shares Outstanding 3,194,109 3,194,109 Book Value Per Share $ 10.56 $ 10.78
